Citation Nr: 0110627	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefit sought 
on appeal.

The Board notes that the veteran was notified by the RO on 
April 13, 2000, that his appeal was being certified to the 
Board and that he had ninety (90) days within which to submit 
additional evidence, appoint a representative or request a 
hearing.  On March 20, 2001, the veteran submitted a VA Form 
21-4138, requesting that his case be remanded to the RO.  The 
veteran did not submit any reason for this request.  

Because the veteran's March 2001 submission far exceeds the 
ninety day deadline specified in 38 C.F.R. § 20.1304 and he 
specified no reason for his case to be returned to the RO, 
the Board concludes that the veteran has not shown good cause 
to grant his request and the Board will proceed with 
appellate review.  


FINDINGS OF FACT

1.  By unappealed June 1959 rating decision, the RO denied 
service connection for a back disorder.  

2.  Evidence received since the final June 1959 rating 
decision denying service connection for a back disorder is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The June 1959 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (2000).

2.  The evidence received since the June 1959 rating decision 
is not new and material and the claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any additional relevant treatment records 
pertaining to the veteran's back which have not been 
obtained.  In addition, the RO afforded the veteran a VA 
examination following service.  The Board also observes that 
the veteran was notified in the Statement of the Case of the 
evidence necessary to substantiate his claim.  Under the fact 
and circumstances of this case the Board concludes that the 
VA has met its statutory duty to assist.  

I.  Factual Background

Service medical records show that two times during that 
service, the veteran complained of backaches and was found to 
have a chronic low backache.  The veteran's discharge 
examination was normal for spinal and other musculoskeletal 
defects.  In April 1959, the veteran filed an application for 
compensation benefits alleging, among other things, a back 
injury in 1957.  Upon VA examination in June 1959, he was 
found to have excellent posture, good contour of the spine, 
and normal mobility without muscle spasm.  X-rays of the 
spine revealed a narrowing of the interspace between L5 and 
S1 and a congenital defect in the lamina of L5 on the right.  
The examiner diagnosed a congenital deformity of the lumbar 
spine, minimal, with rare periods of lumbar strain.

Following a review of the veteran's service medical records 
and the June 1959 VA examination report, the RO found that 
the veteran's back disorder was not shown to be a disease or 
injury within the meaning of the law.  Consequently, the 
veteran was notified of the RO's denial of his service 
connection claim and of his appellate rights by letter dated 
in June 1959.  He did not appeal that determination.

In June 1999, the veteran requested that his claim for 
service connection for a back disorder be reopened, stating 
that he was suffering from residuals of a July 1957 low back 
disorder.  In conjunction with that request, the RO obtained 
medical treatment records from St. Francis Hospital, the 
facility at which the veteran indicated that he had been 
treated for a back disorder.

The hospital treatment records are dated from November 1983 
to February 1984, and reflect complaints of lower back pain 
associated with a work accident.  Specifically, the veteran 
twisted his back when his wallet got stuck on a chair while 
working for the City of Tulsa Fire Department in November 
1983.  Although he related having experienced back pain 
approximately once per year for the previous "several" 
years, there was no indication that the veteran had a prior 
back injury or back condition related to his military 
service.  It was noted, however, that the veteran had a 
congenital abnormality of the lumbosacral facet.  In February 
1984, the veteran underwent decompressive laminectomy, 
multiple discectomies, and a fusion from the L4 to S2 levels.  
No where in the medical evidence is the veteran's back 
disorder related to anything other than the November 1983 
work accident.

II.  Law and Regulations

As set forth above, by June 1959 rating decision the RO 
denied service connection for a back disorder.  Although the 
veteran was notified of this decision and his procedural and 
appellate rights by June 1959 letter, he did not appeal the 
decision.  The veteran now seeks to reopen his claim for 
service connection for a back disorder.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an expression of 
disagreement or desire to appeal must be filed in order to 
initiate an appeal of any issue adjudicated by the RO.  See 
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If an expression 
of disagreement or desire to appeal is not filed within one 
year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  Once an RO's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file an expression of disagreement or desire to 
appeal after the RO's June 1959 rating decision.  Therefore, 
the RO's June 1959 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000), which removed the 
requirement that a veteran submit a well-grounded claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

III.  Analysis

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 1959.  As set forth above, this 
additional evidence consists of medical treatment records 
following a November 1983 work accident and the veteran's 
assertions that his current condition is related to his 
military service.  

With respect to the medical records, the Board finds that 
they are certainly new in that they were not of record at the 
time of the June 1959 rating decision.  However, those 
records do not show that the veteran's current back disorder 
is in any way related to his active duty service.  Those 
records only show that the veteran had a congenital 
abnormality of the back, that he injured his back in a work-
related accident in 1983, and that he required surgical 
intervention.  

As for the veteran's opinion that his current condition is 
related to his active duty service, the Board finds that the 
veteran's assertion alone cannot be dispositive of the issue.  
The Board notes that the veteran lacks the competency to 
provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of his current back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Thus, the 
new medical evidence of record and the veteran's assertions 
are not deemed to be "new and material evidence" and cannot 
serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of June 
1959, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, new 
and material evidence has not been submitted and the claim of 
service connection for a back condition is not reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

